DETAILED ACTION
Status of Claims
Claims 1-9 have been cancelled
Claims 10-17 (renumbered claims 1-8) are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Allowable Subject Matter
Claims 10-17 (renumbered claims 1-8) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Weigold, Zheng, Fung, and Dixon as disclosed in the final office action mailed 15 September 2021. The cited references, alone or in combination, do not teach the specific combination of storing, on a cash card, a unique identity, a secret cryptographic key, and a money amount available on the cash card, wherein the cash card is used specifically to perform offline transactions without any connection to a financial institution by transferring the unique identity, and a first number calculated by the cash card using the cryptographic key; additionally, determining by the cash card the new balance available on the cash card; authenticating the offline transaction by determining, by the payment terminal a match between a calculated second random number using a public cryptographic key and the first random number; and performing money balancing processes after completion of the transaction with a financial institution based on the unique identity.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Weigold, as Weigold is not concerned with performing and authenticating cash card transaction offline and disconnected from a financial institution.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the judicial exception of performing/facilitating an economic transaction (a certain method of organizing human activity). However, the examiner has determined that the claims recite additional claim limitations which place the recited judicial exception into practical application. Specifically, the use of cryptographic processes and technology, specifically, the generation of random numbers from various cryptographic keys, allowing for traditional cash card transactions to be performed in an offline manner introducing a substantial utility benefit compared to standard cash card transactions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685